Citation Nr: 0634327	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-17 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sinus disability 
with headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left knee 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to an effective date earlier than November 4, 
2002 for the grant of service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to an effective date earlier than November 4, 
2002 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

6.  Entitlement to service connection for tinea versicolor, 
to include as due to an undiagnosed illness.
7.  Entitlement to service connection for a back disability, 
to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for a disability 
manifested by increased saliva production, to include as due 
to an undiagnosed illness.

9.  Entitlement to service connection for a right shoulder 
disability, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a right knee 
disability, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1987 to February 1992.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (the RO).  

Procedural history

In an April 2000 rating decision, the RO denied the claims of 
entitlement to service connection for tinea versicolor, sinus 
headaches, recurrent obstructive bronchitis, a mental 
disorder, right shoulder pain, bilateral knee pain, back pain 
and increased saliva production.  The veteran filed a notice 
of disagreement in regards to the April 2000 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claims and confirmed 
the RO's findings in a November 2002 statement of the case 
(SOC).  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in May 2004.  

In a February 2004 rating decision, the RO granted service 
connection for PTSD at 70 percent disabling and TDIU, 
assigning an effective date November 4, 2002 for both.  The 
veteran filed a notice of disagreement as to the effective 
date assigned to the service-connected PTSD and TDIU, again 
requesting DRO review.  The DRO conducted a de novo review of 
the claims and confirmed the RO's findings in a November 2004 
statement of the case (SOC).  The appeal was perfected with 
the timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2004.  

The veteran testified at a personal hearing which was 
conducted by the undersigned Acting Veterans Law Judge in 
Washington, D.C. in April 2006.  A transcript of the hearing 
is associated with the veteran's VA claims folder.

The veteran's two appeals have been merged for the sake of 
judicial economy.  The Board notes that it has separated the 
veteran's initial claim of entitlement to service connection 
for a bilateral knee disability into two separate claims for 
the right knee and left knee, so that the left knee claim may 
be adjudicated in this decision without further delay.

The issues of entitlement to service connection for tinea 
versicolor, a back disability, a disability manifested by 
increased saliva production, a right shoulder disability and 
a right knee disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's sinus problems have been attributed to a 
known clinical diagnosis, specifically chronic maxillary 
sinusitis with severe and daily headaches.  However, no 
competent medical evidence relates this disability to active 
service.

2.  The veteran's respiratory problems have been attributed 
to a known clinical diagnosis, specifically COPD.  However, 
no competent medical evidence relates this disability to 
active service.

3.  The veteran's left knee problems have been attributed to 
a known clinical diagnosis, specifically chondromalacia in 
the left knee joint.  However, no competent medical evidence 
relates this disability to active service.

4.  An informal claim for service connection for PTSD was 
received on April 6, 2001.

5.  In a February 2004 decision, the RO granted service 
connection for PTSD, assigning an effective date of November 
4, 2002.

6.  As of December 12, 2000, it was factually ascertainable 
that the veteran was unemployable due to his service-
connected PTSD.  

7.  The veteran filed a claim for TDIU on December 7, 2001.   


CONCLUSIONS OF LAW

1.  A sinus disability with headaches was not incurred in or 
aggravated by active military service, including as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  A respiratory disability was not incurred in or 
aggravated by active military service, including as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  A left knee disability was not incurred in or aggravated 
by active military service, including as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).
 
4.  The criteria for an effective date of April 6, 2001 for 
the grant of service connection for PTSD have been met.  38 
U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).

5.  The criteria for an effective date of December 12, 2000 
for the grant of TDIU have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on five of the ten issues on appeal.  As referenced 
in the Introduction above, the veteran's claims of 
entitlement to service connection for tinea versicolor, a 
back disability, a disability manifested by increased saliva 
production, a right shoulder disability and a right knee 
disability are being remanded for further evidentiary 
development as detailed below.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in letters from the 
RO dated July 8, 2004 and October 6, 2005 [the Board notes 
there are prior-dated letters of record; however, they do not 
completely comply with the requirements of the VCAA and will 
be discussed no further herein].  The July 2004 letter 
specifically noted that for the veteran's service connection 
claims, he must provide evidence of "a relationship between 
your current disability and an injury, disease or event in 
service."  The October 2005 letter informed the veteran as 
to how effective dates were determined.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced July 
2004 and October 2005 letters.  Specifically, the veteran was 
advised in both letters that VA is responsible for the 
acquisition of records from Federal agencies such as service 
medical records and VA outpatient treatment records.  With 
respect to private treatment records, both letters informed 
the veteran that VA would make reasonable efforts to obtain 
non-Federal evidence.  The July 2004 letter included copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, and both letters asked that the veteran complete 
this release so that VA could obtain these records on his 
behalf.  The October 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about your records so that we can request them 
from the person or agency that has it.  If the holder of the 
records declines to give us the records, asks for a fee to 
provide them, or VA cannot otherwise get the evidence, we'll 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis in originals].  
The veteran was also advised in the July 2004 letter that a 
VA medical examination would be scheduled if necessary to 
make a decision on his claims.

The Board notes that both VCAA letters specifically requested 
of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO.  

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA until October 2005, 
after the initial adjudication of his claims in April 2000 
and February 2004.  The veteran was provided with additional 
VCAA notice via the July 2004 and October 2005 VCAA letters.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Since the VCAA 
was not enacted until November 2000, furnishing the veteran 
with VCAA notice prior to the adjudication in April 2000 was 
clearly both a legal and a practical impossibility.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.  In any event, the veteran has pointed to no 
prejudice resulting from the timing of the VCAA notices. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.   

In this case, element (1) of the Dingess decision, veteran 
status, is not at issue.  With respect to the veteran's 
service connection claims, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the veteran's claims for entitlement to service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because disability ratings and 
effective dates were not assigned.  The veteran's claims of 
entitlement to service connection were denied based on 
elements (2), existence of a disability and (3), connection 
between the veteran's service and the claimed disabilities.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements.  Because as discussed below the Board is 
denying the veteran's service connection claims, elements 
(4) and (5) remain moot.  

With respect to the veteran's earlier effective date claims, 
Dingess has already been satisfied, as the claim itself 
concerns element (5).  Moreover, the veteran was provided 
specific Dingess notice in the October 2005 VCAA letter as 
detailed above.  Specifically, the veteran was informed that 
an effective date "shall not be earlier than the date of 
receipt of application thereof."  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded VA examinations in September 1998 and March 2001.  
The reports of these examinations reflect that the examiners 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
indicated in the Introduction, the veteran testified before 
the undersigned Acting Veterans Law Judge at a personal 
hearing in Washington, D.C. in April 2006.

Accordingly, the Board will proceed to a decision on the 
merits as to five of the ten issues on appeal.  


1.  Entitlement to service connection for sinus disability 
with headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left knee 
disability, to include as due to an undiagnosed illness.

Pertinent law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - undiagnosed illnesses

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).


Analysis

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

During his March 2001 VA examination, the veteran was 
diagnosed with COPD and chronic maxillary sinusitis with 
severe and daily headaches.  Additionally, a private 
treatment record from Dr. M.S.M. indicates chondropathy of 
the left knee joint beginning in May 1999.  Accordingly, 
Hickson element (1) is satisfied for all three claims.

The Board notes at this juncture that the law and regulations 
pertaining to service connection for undiagnosed illnesses 
resulting from Persian Gulf War service are not for 
application, as the veteran has diagnosed disabilities of the 
sinuses, lungs and left knee.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2006), supra.

With respect to Hickson element (2), disease or injury in 
service, review of the veteran's service medical records does 
not reveal one sinus, respiratory or left knee complaint.  In 
fact, the September 1998 diagnoses of sinus headaches and 
COPD and May 1999 diagnosis of chondropathy of the left knee 
joint are the first notations of current disability in the 
record, well over five years after separation from service.  
Based on this record, which is devoid of any in-service 
finding specific to a sinus, respiratory or left knee 
problems, the Board finds that Hickson element (2) has not 
been satisfied for the sinus, respiratory and left knee 
disability claims, and they fail on this basis alone.

With respect to Hickson element (3), medical nexus, in the 
absence of in-service incurrence or aggravation of a disease 
or injury of the sinuses, lungs or left knee, it follows that 
a medical nexus, is necessarily lacking also.  Element (3) 
has therefore also not been met.

With respect to the veteran's sinus disability claim, the 
March 2001 VA examiner specifically opined that the veteran's 
sinus problems with associated headaches were "partially 
sinus-related, partially muscular-psychogenic cause."  The 
September 1998 VA examiner related the veteran's headaches to 
his sinus problems.  Neither examiner has opined that the 
veteran's sinus problems with associated headaches are due to 
service, and the veteran has not provided competent medical 
evidence to support his contention.

With respect to the veteran's respiratory claim, the veteran 
points to the opinion of the March 2001 examiner, who notes: 
"the previously diagnosed recurrent obstructive bronchitis 
with onset during active Gulf War service worsened 
significantly" [Emphasis added].  See, for instance, the 
April 2001 notice of disagreement; see also the April 2006 
hearing transcript, pages 17-18.  

However, the March 2001 VA examiner's statement is 
misleading.  The report of the onset of COPD in military 
service was offered to the examiner by the veteran during the 
examination; had the examiner reviewed the veteran's service 
medical records, he would have discovered that the veteran 
had no respiratory problems noted in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) [the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant].

In short, the evidence of record does not reflect the 
veteran's respiratory disability had its onset during his 
military service.  Indeed, the veteran himself indicated 
during the September 1998 VA examination that his respiratory 
problems began in 1993 or 1994, which is after separation 
from service.  

Finally, with respect to the left knee claim, in the absence 
of in-service incurrence or aggravation of a disease or 
injury of the left knee, it follows that a medical nexus, is 
necessarily lacking also.  In fact, there is of record no 
competent medical evidence in the veteran's favor.  Element 
(3) has therefore also not been met for the left knee.

To the extent that the veteran himself contends that a 
medical relationship exists between his claimed sinus, 
respiratory and left knee problems and his military service, 
his lay opinion is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statement 
offered in support of the veteran's claims by him does not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The veteran has argued for service connection based on 
continuity of symptomatology since service.  See, i.e., the 
veteran's May 3, 2004 Form 9.  However, as discussed above 
the objective medical evidence shows that the veteran did not 
complain of sinus, respiratory and left knee problems, and no 
sinus, respiratory and left knee disabilities were diagnosed, 
until many years after service.  To the extent that the 
veteran is now contending that he had problems continually 
after service, his contentions are outweighed by the 
pertinently negative post-service medical evidence as 
detailed above.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

In short, elements (2) and (3) have not been met with respect 
to the veteran's claims of entitlement to service connection 
for sinus headache, respiratory and left knee disabilities.  


4.  Entitlement to an effective date earlier than November 4, 
2002 for the grant of service connection for post traumatic 
stress disorder (PTSD).

Effective dates- in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2006).

Analysis

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is in essence governed by the date of filing with 
VA of a claim therefore.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  
The Board's inquiry thus is limited by operation of law to 
whether a claim for entitlement to service connection for a 
mental disorder was filed after the veteran left military 
service, February 16, 1992 and before the current effective 
date of the award in question, November 4, 2002.  If a claim 
was filed within one year after the veteran's separation from 
service, February 16, 1993, service connection could be 
granted as of February 17, 1992, the day immediately 
following separation.  
See 38 C.F.R. § 3.400(b). 

The Board has carefully reviewed the record in order to 
identify a communication from the veteran which may be 
considered to be a claim of entitlement to service connection 
prior to the claim received on November 4, 2002.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].  

The veteran's original compensation claim, received at the RO 
on December 29, 1997 was for a skin disability, fatigue and 
headaches.  VA's statutory duty to assist means that VA must 
liberally read all documents submitted to include all issues 
presented.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
However, in Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.  No 
reasonable reading of the December 1997 claim for benefits 
suggests that it was intended as a claim for entitlement to 
service connection for a mental disorder. 

Also in the claims folder are the veteran's VA examination 
reports dated in September 1998.  Though the veteran was 
given a mental VA examination, there is still no indication 
from the veteran that he wished to file a claim for benefits 
for a mental disorder at that time.  In any event, a report 
of examination cannot be considered an informal claim for an 
initial claim for benefits.  38 C.F.R. § 3.157 (2006). 

Of record is an October 25, 1999 statement where the veteran 
indicates "a great amount of stress" from not being able to 
work and asks that the RO "look at my case."  The veteran 
does not ask for benefits for his "stress," but merely 
indicates that he would like his other claims to be 
adjudicated.  Such does not amount to an informal claim.  See 
Brannon, supra.

A March 7, 1998 statement from Dr. G.K.S. indicates the 
veteran was taking medication for PTSD.  Dr. S.'s statement 
does not indicate the veteran desires service connection for 
a mental disorder and thus does not constitute an informal 
claim.  38 C.F.R. § 3.1(p) (2006).

The Board notes that the April 2000 rating decision 
adjudicated the claim of entitlement to service connection 
for a mental disorder, implying that the RO construed one of 
the above items to be an informal claim for benefits.  
However, the Board is not bound by the RO's findings, but 
instead is reviewing the evidence on a de novo basis.  See 38 
U.S.C.A. § 7104(a) (West 2002).  As detailed above, the Board 
has determined that no informal claim for entitlement to 
service connection for a mental disorder had been filed up 
until the time of the April 2000 rating decision.

Next in the record is a December 12, 2000 examination report 
for PTSD, which cannot constitute an initial claim for 
benefits.  38 C.F.R. § 3.157 (2006).

The veteran's notice of disagreement with the December 2000 
rating decision, received at the RO on April 6, 2001 may be 
construed as an informal claim for benefits, as it refers to 
his claims for benefits, "to including [sic] PTSD."  

The Board interprets that document to be the earliest 
informal claim for entitlement to service connection for PTSD 
of record.  The veteran's communication to VA clearly 
indicated that he wished to pursue that matter of entitlement 
to service connection for PTSD.  See EF, supra.  The Board 
therefore concludes that the veteran duly filed an informal 
claim for entitlement to service connection for PTSD on April 
6, 2001.  Based on this record, the Board finds that the 
proper effective date for the grant of service connection for 
PTSD is April 6, 2001, the date of receipt of the veteran's 
informal claim.  See 38 C.F.R. § 3.400 (2006).  The benefit 
sought on appeal is accordingly granted to that extent.


5.  Entitlement to an effective date earlier than November 4, 
2002 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

Effective dates for TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 I. App. 449 (2000).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2006).

Analysis

The veteran is seeking an effective date earlier than the 
currently assigned November 4, 2002 for the award of TDIU.  

As discussed in the law and regulations section immediately 
above, effective dates are determined by the date of filing 
of the claim or the date entitlement arose, whichever is 
later, unless a claim is received within one year after the 
increase in disability is shown, in which case the effective 
date is the date shown.  
See 38 C.F.R. § 3.400 (2006).

The Board has carefully reviewed the record.  See Servello v. 
Derwinski, 3 I. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for I benefits].  The evidence demonstrates that 
prior to November 4, 2002, the veteran did not submit any 
claim, either formal or informal, for TDIU.  

In particular, the veteran's October 25, 1999 statement of 
the veteran's "not being able to work at times" does not 
constitute a request for TDIU benefits, in that this 
statement does not show a specific intent to file for TDIU 
benefits at that time.  
See Dunson v. Brown, 4 I. App. 327, 330 (1993) [an informal 
claim must identify "the benefit sought" as required by 
section 3.155(a)].  The veteran did not indicate that his 
unemployability was due to his service-connected PTSD; 
instead, he noted that he was not working at times in an 
attempt to speed up a determination on his service connection 
claims.  Moreover, the veteran did not indicate that he was 
completely unable to work, but instead only "at times."  
This does not amount to a claim for TDIU.

In this connection, the Board observes that if such a vague 
statement were to qualify as an informal claim for any and 
all future benefits, effective as of the date of the 
communication, any claimant could submit such a statement to 
"bookmark" effective dates.  Such is manifestly not the 
intent of the law governing disability compensation benefits.  
Rather, under the law an application or claim for I benefits 
must encompass a reasonably specific identification of the 
benefit sought.

However, in a statement from the veteran dated December 7, 
2001, he specifically noted: "I further request that I be 
granted and compensate[d] at the 100% rate based on 
Individual Unemployability, effective September 25, 2001."  
This statement certainly amounts to an informal claim for 
TDIU.  See EF, supra.

In short, the Board finds that the veteran did file an 
informal claim for entitlement to TDIU on December 7, 2001.  
This, however, does not end the Board's inquiry.  The Board 
must also determine when it was factually ascertainable that 
the veteran was unemployable due to his service-connected 
PTSD.  

A review of the evidence reveals that the veteran's 
unemployability was first clinically diagnosed in a December 
12, 2000 private examination for the veteran's service-
connected PTSD.  The examining physician noted that the 
veteran "currently feels unable to work."  Though this 
amounts to the veteran's subjective opinion, it is 
substantiated by the examiner's notation that the veteran 
"can hardly interact with [his own] children.  Sometimes he 
lives in a kind of dream condition and can no longer 
differentiate between an awake and asleep condition."  
Though the examiner did not definitively state that the 
veteran was unable to work due to his PTSD, his evaluation as 
to the severity of his condition speaks volumes.  Considering 
that the standard for determination of TDIU is a 
"subjective" one based upon the veteran's actual industrial 
impairment [See VAOPGCPREC 75-91], and the veteran's actual 
impairment as of December 12, 2000 consisted of his being 
unable to differentiate between dreams and reality, the Board 
has determined that TDIU was demonstrated as of December 12, 
2000.

Accordingly, the Board finds that unemployability was first 
evidenced as of December 12, 2000.  Since the veteran filed 
an application for TDIU on December 7, 2001, within one year 
of evidence of his unemployability, December 12, 2000 is the 
proper effective date for the award of TDIU.  The benefit 
sought on appeal is accordingly granted to that extent.




ORDER

Entitlement to service connection for sinus headaches, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for a left knee disability, 
to include as due to an undiagnosed illness, is denied.

Entitlement to an effective date of April 6, 2001 for the 
award of service connection for PTSD is granted.

Entitlement to an effective date of December 12, 2000 for the 
award of TDIU is granted.


REMAND

6.  Entitlement to service connection for tinea versicolor, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a back disability, 
to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for a disability 
manifested by increased saliva production, to include as due 
to an undiagnosed illness.

9.  Entitlement to service connection for a right shoulder 
disability, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a right knee 
disability, to include as due to an undiagnosed illness.

The tinea versicolor claim

Review of the veteran's service medical records show that on 
his report of medical history completed in October 1987 
incident to his pre-induction physical examination, the 
veteran included a history of skin disease.  Examination at 
that time revealed the presence of tinea versicolor on the 
back, neck and shoulders.  

Based on the above-cited evidence, there is no doubt that the 
veteran had a pre-existing injury prior to entering service.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).  Accordingly, the relevant inquiry in this case is 
whether the disorder was aggravated by service. Along these 
lines, the Board notes that the veteran was treated in 
service for a skin disorder (see, for example, a March 1998 
service medical record).

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern, among other things, whether the 
veteran's pre-service skin disorder was aggravated beyond its 
natural progression by any incident of his period of active 
service from 1987 to 1992.  This question must be addressed 
by an appropriately qualified physician.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2006) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  


The increased saliva production and back claims

During the September 1998 VA examination, the veteran was 
diagnosed with "increased saliva production, undiagnosed."  
This finding was confirmed during the March 2001 VA 
examination.  Additionally, the veteran was diagnosed with 
diffuse muscular-psychogenic cervical and back pain syndrome 
during the March 2001 VA examination.  The etiology of such 
symptomatology is somewhat uncertain.  One possible theory is 
that the veteran's symptoms are due to an undiagnosed illness 
resulting from his service in the Persian Gulf.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006).  With 
respect to the veteran's back claim, another possibility is 
that such is the result of an October 1988 motor vehicle 
accident in service, after which the veteran reported some 
back pain.

The Board is not able to make determinations as to the nature 
and etiology of the veteran's claimed increased saliva 
production and back disabilities absent a competent medical 
opinion which does so.  See Colvin, supra.  Given the lack of 
a medical opinion addressing the relationship of the 
veteran's disability to Persian Gulf service, the Board finds 
that a medical opinion is needed to decide these claims.  See 
Charles, supra.  

The right shoulder and right knee claims

As noted in the decision above, in order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson, supra.
With respect to the right shoulder claim, elements (1) and 
(2) have arguably been met.  A review of the record reveals 
diagnoses of a torn right rotator cuff in October 1999.  
Additionally, the veteran's service medical records indicate 
that he was involved in a motor vehicle accident in October 
1988 with complaints of pain in the right arm above the 
elbow.  

With respect to the veteran's right knee claim, elements (1) 
and (2) have also arguably been met.  There is evidence of 
current disability, namely an advanced cartilage defect in 
the lateral femoral joint of the right knee.  Moreover, the 
veteran's service medical records indicate that he strained 
his right knee in April 1989. 

Of record is a statement from Dr. M.S.M. dated in September 
2001 which indicates that the veteran's current right knee 
problems "have to be looked at as the direct cause of the 
injury from 1989."  This statement is problematic for two 
reasons.  First, it is translated from German, so it is 
difficult to tell if this is a speculative opinion as opposed 
to competent medical evidence.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Second, it appears that the opinion is based on the 
recitations of the veteran, which does not serve to 
substantiate the claim.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann, supra; Reonal, supra.  

Under these circumstances, the Board believes that  nexus 
opinions must be obtained which addresses the question of 
whether the veteran's October 1999 torn right rotator cuff is 
due to the veteran's October 1988 motor vehicle accident in 
service, and whether the veteran's right knee disability is a 
result of the April 1989 right knee strain in service.  See 
Charles, supra.

Accordingly, these issues are remanded to the AMC for the 
following actions:

1.  The AMC should arrange for a 
physician with appropriate expertise to 
review the veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether the veteran's 
pre-existing skin condition was 
aggravated beyond its natural 
progression during or due to his 
military service from October 1987 to 
February 1992.  If the reviewer believes 
that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

2.  The AMC should also arrange for a 
physician with appropriate expertise to 
review the veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether the veteran's 
current increased saliva production and 
diffuse, muscular-psychogenic cervical 
and back pain syndrome is due to an 
undiagnosed illness resulting from 
service in Southwest Asia during the 
Persian Gulf War.  The examiner should 
also opine as to whether the veteran's 
back problem is a result of the October 
1988 motor vehicle accident in service.  
If the reviewing physician determines 
that specialist consultation(s), 
physical examination and/or diagnostic 
testing of the veteran are necessary, 
such should be scheduled.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

3.  The AMC should also arrange for a 
physician with appropriate expertise to 
review the veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether the veteran's 
current torn right rotator cuff is due 
to the October 1988 motor vehicle 
accident in service and whether the 
veteran's current right knee disability 
is a result of the April 1989 right knee 
injury in service.  If the reviewing 
physician determines that specialist 
consultation(s), physical examination 
and/or diagnostic testing of the veteran 
are necessary, such should be scheduled.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

4.  Thereafter, the veteran's claims of 
entitlement to service connection for 
tinea versicolor, a back disability, 
increased saliva production due to 
undiagnosed illness, a right shoulder 
disability and a right knee disability 
should be readjudicated.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


